J-S48007-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BRUCE A. QUARLES,                          :
                                               :
                       Appellant               :   No. 425 EDA 2017

                 Appeal from the PCRA Order January 12, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-1017681-1981


BEFORE:      DUBOW, J., MURRAY, J., and PLATT, J.*

MEMORANDUM BY DUBOW, J.:                            FILED NOVEMBER 21, 2018

        Appellant, Bruce Quarles, appeals from the Order dismissing his fourth

Petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.

§§ 9541-9546, as untimely. We affirm.

        On February 17, 1982, the trial court found Appellant guilty of Second-

Degree Murder, Criminal Conspiracy, and Robbery following a bench trial.1

After the trial court denied post-trial motions, it sentenced Appellant on

February 14, 1984 to, inter alia, a term of life imprisonment for the Second-

Degree Murder conviction.          This Court affirmed Appellant’s Judgment of

Sentence on August 16, 1985, and our Supreme Court denied allocatur on




____________________________________________


1   18 Pa.C.S. § 2502(b), 18 Pa.C.S. § 903, and 18 Pa.C.S. § 3701, respectively.


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S48007-18



March 31, 1986.2 Appellant did not seek review with the U.S. Supreme Court.

Thus, Appellant’s Judgment of Sentence became final on May 30, 1986.3

       Appellant filed PCRA Petitions in 1986, 1996, and 1999, none of which

garnered relief.4 Appellant filed the instant pro se Petition, his fourth, on July

25, 2013.     After the appointment of counsel, Appellant filed an amended

Petition on February 12, 2015, which he supplemented with exhibits on

January 20, 2016. The court issued a Pa.R.Crim.P. 907 Notice on December

26, 2016, and dismissed Appellant’s Petition on January 12, 2017. This appeal

followed.

       Appellant presents the following issues for our review:

       1. Whether the trial court erred in dismissing Defendant, Bruce
          Quarles Petition for Post-Conviction Relief where Defendant,
          Bruce Quarles demonstrated governmental interference?

       2. Whether the statute of limitations under the Pennsylvania Post-
          Conviction Relief Act is tolled due to the trial court’s failure to
          address the issues raised in all previous P.C.R.A. Petitions?

       3. Whether the conviction and judgment of sentence should be
          set aside based upon prosecutorial misconduct committed by
          the Philadelphia County District Attorney’s Office?



____________________________________________


2   Commonwealth v. Quarles, 503 A.2d 50 (Pa. Super. 1985).

3 See 42 Pa.C.S. § 9545(b)(3) (judgment of sentence becomes final at the
conclusion of direct review or the expiration of time for seeking the review);
U.S. S. Ct. R. 20.1 (former rule noting that the certiori filing deadline was 60
days from the date of denial of allowance of appeal).

4This Court affirmed the PCRA court’s dismissal of Appellant’s 1986 Petition
and ruled both the 1996 and 1999 Petitions were untimely.

                                           -2-
J-S48007-18


      4. Whether trial counsel and appellate counsel was ineffective in
         their representation of defendant throughout all stages of the
         proceedings?

      5. Whether if the defendant files a timely notice of appeal
         approximately two (2) decades ago of a Common Pleas Court
         Order dismissing his post-conviction petition and until this day
         no briefing schedule has been issued in that appeal matter and
         no orders have been issued pursuant to Rule 3115 of the
         Pennsylvania Rules of Appellate Procedure (Inactive matters)
         nor pursuant to Rule 1901 of the Pennsylvania Rules of Judicial
         Administration (Termination of Inactive Matters) dismissing
         that appeal; does that the appeal has not been adjudicated and
         is, procedurally, still pending constitute on-going interference
         with the defendant’s attempt to present to the court the
         relative issues raised in the post-conviction petition and does
         such ongoing delay with the appellate process in that appeal
         toll 42 Pa. C.S.A. 9545’s time-bar statutes for an adjudication
         of the issues presented in the post-conviction relief?

      6. Whether the sentence given to Defendant, Bruce Quarles was
         illegal under the law as it existed at the time of sentencing as
         he should have been made eligible for parole following the
         service of his sentence and exceeded the statutory maximums
         authorized by law at the time?

Appellant’s Brief at 14-15.

      We review the denial of a PCRA Petition to determine whether the record

supports the PCRA court’s findings and whether its order is otherwise free of

legal error. Commonwealth v. Fears, 86 A.3d 795, 803 (Pa. 2014). Before

addressing the merits of Appellant’s claims, however, we must first determine

whether we have jurisdiction to entertain the underlying PCRA Petition.

      Under the PCRA, any petition “including a second or subsequent petition,

shall be filed within one year of the date the judgment becomes final[.]” 42

Pa.C.S. § 9545(b)(1). A Judgment of Sentence becomes final “at the



                                     -3-
J-S48007-18


conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review.”     42 Pa.C.S. § 9545(b)(3). The

PCRA’s timeliness requirements are jurisdictional in nature, and a PCRA court

may not address the merits of the issues raised if the petitioner did not timely

file the PCRA petition. Commonwealth v. Albrecht, 994 A.2d 1091, 1093

(Pa. 2010). In fact, no court has jurisdiction to review the merits of the claims

raised in an untimely PCRA Petition. Commonwealth v. Lambert, 884 A.2d
848, 851 (Pa. 2005).

      As noted above, Appellant’s Judgment of Sentence became final on May

30, 1986. This Petition, filed on July 25, 2013, is facially untimely. 42 Pa.C.S.

§ 9545(b)(1); Commonwealth v. Crawley, 739 A.2d 108, 109 (Pa. 1999).

      An untimely PCRA petition may be reviewed if the petitioner pleads and

proves the applicability of one of the three limited exceptions to the PCRA’s

timeliness    requirements.    See     42    Pa.C.S.    §    9545(b)(1)(i)-(iii);

Commonwealth v. Hernandez, 79 A.3d 649, 652 (Pa. Super. 2013).                 A

petition asserting a timeliness exception must be filed “within 60 days of the

date the claim could have been presented.”     42 Pa.C.S. § 9545(b)(2).

      Here, Appellant asserts that this Petition falls within the PCRA’s

governmental interference exception provided in 42 Pa.C.S. § 9545(b)(1)(i).

Appellant’s Brief at 24-43.




                                      -4-
J-S48007-18


      In order to meet the statutory requirements of the governmental

interference exception provided in Section 9545(b)(1)(i), Appellant must

plead and prove that he was unable to raise his claims previously because of

interference by government officials in violation of the Constitution or laws of

this Commonwealth or the Constitution or laws of the United States.

Commonwealth v. Chester, 895 A.2d 520, 523 (Pa. 2006); 42 Pa.C.S. §

9545(b)(1)(i).

      Though Appellant avers that “government officials [have] interfered and

continued to interfere at every level,” the record belies this claim. Appellant’s

Brief at 30. First, Appellant contends that government interference occurred

when the trial court would not allow him to replace post-trial counsel. The

record indicates, however, that after extensive discussion on the record at the

post-trial hearing, Appellant decided to keep his post-trial counsel.        His

interference claim is, thus, meritless.

      Here, as noted above, Appellant filed an untimely Petition and has failed

to prove the application of the governmental interference timeliness

exception. Accordingly, this Court is without jurisdiction to consider his other

claims.

      For the foregoing reasons, we conclude the PCRA court properly

dismissed Appellant’s fourth PCRA Petition as untimely. We, thus, affirm.

      Order affirmed.




                                      -5-
J-S48007-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/21/18




                          -6-